     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 1 of 11 Page ID #:592



 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11 SUSAN WOLD,                                    )     Case No. SACV 19-01124-JEM
                                                  )
12                       Plaintiff,               )
                                                  )     MEMORANDUM OPINION AND ORDER
13                v.                              )     AFFIRMING DECISION OF THE
                                                  )     COMMISSIONER OF SOCIAL SECURITY
14 ANDREW M. SAUL,                                )
   Commissioner of Social Security,               )
15                                                )
                     Defendant.                   )
16                                                )
17
                                             PROCEEDINGS
18
           On June 5, 2019, Susan W old (“Plaintiff” or “Claimant”) filed a complaint seeking review
19
     of the decision by the Commissioner of Social Security (“Commissioner”) denying Plaintiff’s
20
     applications for Social Security Disability Insurance benefits and for Supplemental Security
21
     Income benefits. (Dkt. 1.) The Commissioner filed an Answer on September 19, 2019. (Dkt.
22
     15.) On March 18, 2020, the parties filed a Joint Stipulation (“JS”). (Dkt. 23.) The matter is
23
     now ready for decision.
24
           Pursuant to 28 U.S.C. § 636(c), both parties consented to proceed bef ore this
25
     Magistrate Judge. After reviewing the pleadings, transcripts, and administrative record (“AR”),
26
     the Court concludes that the Commissioner’s decision must be affirmed and this case
27
     dismissed with prejudice.
28
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 2 of 11 Page ID #:593



 1                                           BACKGROUND

 2         Plaintiff is a 54 year-old female who applied for Social Security Disability Insurance

 3 benefits on June 11, 2015, and Supplemental Security Income benefits on June 19, 2015,

 4 alleging disability beginning May 1, 2014. (AR 11.) The ALJ determined that Plaintiff has not

 5 engaged in substantial gainful activity since May 1, 2014, the alleged onset date. (AR 14.)

 6         Plaintiff’s claims were denied initially on September 21, 2015, and on reconsideration on

 7 December 15, 2015. (AR 11.) Plaintiff filed a timely request for hearing, which was held before

 8 Administrative Law Judge (“ALJ”) Alan J. Markiewicz on December 14, 2017, in Orange,

 9 California. (AR 11.) Plaintiff appeared and testified at the hearing and was represented by

10 counsel. (AR 11.) Vocational expert (“VE”) Joseph H. Torres also appeared and testified at

11 the hearing. (AR 11.)

12         The ALJ issued an unfavorable decision on February 27, 2018. (AR 11-20.) The

13 Appeals Council denied review on April 9, 2019. (AR 1-4.)

14                                         DISPUTED ISSUES

15         As reflected in the Joint Stipulation, Plaintiff raises the following disputed issues as

16 grounds for reversal and remand:

17         1.     Whether the ALJ gave proper consideration to Plaintiff’s symptom and limitation

18                testimony.

19         2.     Whether the final decision has the support of substantial evidence on the sitting

20                required of telemarketers or the standing/walking required of cashiers.

21         3.     Whether substantial evidence supports the classification of telephone solicitor as

22                past relevant work.

23                                      STANDARD OF REVIEW

24         Under 42 U.S.C. § 405(g), this Court reviews the ALJ’s decision to determine whether

25 the ALJ’s findings are supported by substantial evidence and free of legal error. Smolen v.

26 Chater, 80 F.3d 1273 , 1279 (9th Cir. 1996); see also DeLorm e v. Sullivan, 924 F.2d 841, 846

27 (9th Cir. 1991) (ALJ’s disability determination must be supported by substantial evidence and

28 based on the proper legal standards).

                                                      2
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 3 of 11 Page ID #:594



 1         Substantial evidence means “‘more than a mere scintilla,’ but less than a

 2 preponderance.” Saelee v. Chater, 94 F.3d 520, 521-22 (9th Cir. 1996) (quoting Richardson v.

 3 Perales, 402 U.S. 389, 401 (1971)). Substantial evidence is “such relevant evidence as a

 4 reasonable mind might accept as adequate to support a conclusion.” Richardson, 402 U.S. at

 5 401 (internal quotation marks and citation omitted).

 6         This Court must review the record as a whole and consider adverse as well as

 7 supporting evidence. Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006). W here

 8 evidence is susceptible to more than one rational interpretation, the ALJ’s decision m ust be

 9 upheld. Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

10 “However, a reviewing court must consider the entire record as a whole and may not affirm

11 simply by isolating a ‘specific quantum of supporting evidence.’” Robbins, 466 F.3d at 882

12 (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989)); see also Orn v . Astrue, 495

13 F.3d 625, 630 (9th Cir. 2007).

14                                  THE SEQUENTIAL EVALUATION

15         The Social Security Act defines disability as the “inability to engage in any substantial

16 gainful activity by reason of any medically determinable physical or mental impairment which

17 can be expected to result in death or . . . can be expected to last for a continuous period of not

18 less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The Commissioner has

19 established a five-step sequential process to determine whether a claimant is disabled. 20

20 C.F.R. §§ 404.1520, 416.920.

21         The first step is to determine whether the claimant is presently engaging in substantial

22 gainful activity. Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). If the claimant is engaging

23 in substantial gainful activity, disability benefits will be denied. Bowen v. Yuckert, 482 U.S. 137,

24 140 (1987). Second, the ALJ must determine whether the claimant has a severe impairment or

25 combination of impairments. Parra, 481 F.3d at 746. An impairment is not severe if it does not

26 significantly limit the claimant’s ability to work. Smolen, 80 F.3d at 1290. Third, the ALJ must

27 determine whether the impairment is listed, or equivalent to an impairment listed, in 20 C.F.R.

28 Pt. 404, Subpt. P, Appendix I of the regulations. Parra, 481 F.3d at 746. If the impairment

                                                     3
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 4 of 11 Page ID #:595



 1 meets or equals one of the listed impairments, the claimant is presumptively disabled. Bowen,

 2 482 U.S. at 141. Fourth, the ALJ must determine whether the impairment prevents the

 3 claimant from doing past relevant work. Pinto v. Massanari, 249 F.3d 840, 844-45 (9th Cir.

 4 2001). Before making the step four determination, the ALJ first must determine the claimant’s

 5 residual functional capacity (“RFC”). 20 C.F.R. § 416.920(e). The RFC is “the most [one] can

 6 still do despite [his or her] limitations” and represents an assessment “based on all the relevant

 7 evidence.” 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). T he RFC must consider all of the

 8 claimant’s impairments, including those that are not severe. 20 C.F.R. §§ 416.920(e),

 9 416.945(a)(2); Social Security Ruling (“SSR”) 96-8p.

10         If the claimant cannot perform his or her past relevant work or has no past relevant work,

11 the ALJ proceeds to the fifth step and must determine whether the impairment prevents the

12 claimant from performing any other substantial gainful activity. Moore v. Apfel, 216 F.3d 864,

13 869 (9th Cir. 2000). The claimant bears the burden of proving steps one through four,

14 consistent with the general rule that at all times the burden is on the claimant to establish his or

15 her entitlement to benefits. Parra, 481 F.3d at 746. Once this prima facie case is established

16 by the claimant, the burden shifts to the Commissioner to show that the claimant may perform

17 other gainful activity. Lounsburry v. Barnhart, 468 F.3d 1111, 1114 (9th Cir. 2006). T o support

18 a finding that a claimant is not disabled at step five, the Commissioner must provide evidence

19 demonstrating that other work exists in significant numbers in the national economy that the

20 claimant can do, given his or her RFC, age, education, and work experience. 20 C.F.R.

21 § 416.912(g). If the Commissioner cannot meet this burden, then the claimant is disabled and

22 entitled to benefits. Id.

23                                         THE ALJ DECISION

24         In this case, the ALJ determined at step one of the sequential process that Plaintiff has

25 not engaged in substantial gainful activity since May 1, 2014, the alleged onset date. (AR 14.)

26         At step two, the ALJ determined that Plaintiff has the following medically determinable

27 severe impairments: osteoarthritis; history of internal derangement of the meniscus of the right

28

                                                     4
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 5 of 11 Page ID #:596



 1 knee; degenerative disc disease of the lumbar spine; and series of foot deformities, including

 2 status/post surgery malunion of the first metatarsal head. (AR 14.)

 3         At step three, the ALJ determined that Plaintiff does not have an impairment or

 4 combination of impairments that meets or medically equals the severity of one of the listed

 5 impairments. (AR 14.)

 6         The ALJ then found that Plaintiff has the RFC to perform light work as defined in 20 CFR

 7 §§ 404.1567(b) and 416.967(b) with the following limitations:

 8         Claimant can lift and carry 20 pounds occasionally and 10 pounds frequently.

 9         She can stand and walk for 4 hours in an 8-hour workday; can sit for 6 hours in

10         an 8-hour workday, but cannot climb ladders, ropes, or scaffolds. She can

11         occasionally climb ramps and stairs and frequently balance. She can

12         occasionally stoop, kneel, crouch and crawl.

13 (AR 14-18.) In determining the above RFC, the ALJ made a determination that Plaintiff’s

14 subjective symptom allegations were “not entirely consistent” with the medical evidence and

15 other evidence of record. (AR 15.)

16         At step four, the ALJ found that Plaintiff is able to perform her past relevant work as a

17 telephone solicitor. (AR 18-19.) The ALJ also found at step five that, considering Claimant’s

18 age, education, work experience and RFC, there are jobs that exist in significant numbers in

19 the national economy that Claimant can perform, including the job of cashier movie theater.

20 (AR 19-20.)

21         Consequently, the ALJ found that Claimant is not disabled within the meaning of the

22 Social Security Act. (AR 20.)

23                                            DISCUSSION

24         The ALJ decision must be affirmed. The ALJ properly discounted Plaintiff’s subjective

25 symptom allegations. The ALJ’s RFC is supported by substantial evidence. The ALJ’s

26 determination that Plaintiff could perform her past relevant work or alternative jobs in the

27 national economy is supported by substantial evidence.

28

                                                     5
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 6 of 11 Page ID #:597



 1 I.      THE ALJ’S RFC IS SUPPORTED BY SUBSTANTIAL EVIDENCE

 2         Plaintiff contends that the ALJ erred in discounting Plaintiff’s subjective symptom

 3 allegations. The Court disagrees.

 4         A.     Relevant Federal Law

 5         The ALJ’s RFC is not a medical determination but an administrative finding or legal

 6 decision reserved to the Commissioner based on consideration of all the relevant evidence,

 7 including medical evidence, lay witnesses, and subjective symptoms. See SSR 96-5p; 20

 8 C.F.R. § 1527(e). In determining a claimant’s RFC, an ALJ must consider all relevant evidence

 9 in the record, including medical records, lay evidence, and the effects of symptoms, including

10 pain reasonably attributable to the medical condition. Robbins, 446 F.3d at 883.

11         The test for deciding whether to accept a claimant’s subjective symptom testimony turns

12 on whether the claimant produces medical evidence of an impairment that reasonably could be

13 expected to produce the pain or other symptoms alleged. Bunnell v. Sullivan, 947 F.2d 341,

14 346 (9th Cir. 1991); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998); Sm olen, 80

15 F.3d at 1281-82 esp. n.2. The Commissioner may not discredit a claimant’s testimony on the

16 severity of symptoms merely because they are unsupported by objective medical evidence.

17 Reddick, 157 F.3d at 722; Bunnell, 947 F.2d at 343, 345. If the ALJ finds the claimant’s pain

18 testimony not credible, the ALJ “must specifically make findings which support this conclusion.”

19 Bunnell, 947 F.2d at 345. The ALJ must set forth “findings sufficiently specific to permit the

20 court to conclude that the ALJ did not arbitrarily discredit claimant’s testimony.” Thomas v.

21 Barnhart, 278 F.3d 947, 958 (9th Cir. 2002); see also Rollins v . Massanari, 261 F.3d 853, 857

22 (9th Cir. 2001); Bunnell, 947 F.2d at 345-46. Unless there is ev idence of malingering, the ALJ

23 can reject the claimant’s testimony about the severity of a claimant’s symptoms only by offering

24 “specific, clear and convincing reasons for doing so.” Smolen, 80 F.3d at 1283-84; see also

25 Reddick, 157 F.3d at 722. The ALJ must identify what testimony is not credible and what

26 evidence discredits the testimony. Reddick, 157 F.3d at 722; Smolen, 80 F.3d at 1284.

27

28

                                                    6
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 7 of 11 Page ID #:598



 1         B.     Analysis

 2         Plaintiff claims she is unable to work due to bunions and musculosketal issues. (AR 15.)

 3 She alleges that she is unable to stand for long periods because of pain and swelling in her

 4 right ankle, leg, and foot. (AR 15.) The ALJ did find that Plaintiff had the medically

 5 determinable severe impairments of osteoarthritis, derangement of right knee meniscus,

 6 degenerative disc disease of the lumbar spine, and foot deformities. (AR 14.) Notwithstanding

 7 these impairments, the ALJ assessed Plaintiff with a reduced range of light work RFC. (AR 14-

 8 15.) The ALJ also determined that Plaintiff could perform her past relevant work as a

 9 telephone solicitor (AR 18) and a full range of other alternative sedentary jobs in the national

10 economy (AR 19, 20). Consequently, the ALJ concluded that Plaintiff was not disabled from

11 the alleged onset date of May 1, 2014, through the date of decision on February 27, 2018. (AR

12 20.)

13         In determining Plaintiff’s RFC, the ALJ concluded that Plaintiff’s medically determinable

14 impairments reasonably could be expected to cause the alleged symptoms. (AR 15.) The ALJ,

15 however, also found that Plaintiff’s statements regarding the intensity, persistence, and limiting

16 effects of these symptoms were “not entirely consistent” with the medical evidence and other

17 evidence of record. (AR 15.) Because the ALJ did not make any finding of malingering, he

18 was required to provide clear and convincing reasons supported by substantial evidence for

19 discounting Plaintiff’s subjective symptom allegations. Smolen, 80 F.3d at 1283-84;

20 Tommasetti v. Astrue, 533 F.3d at 1035, 1039-40 (9th Cir. 2 008). The ALJ did so.

21         First, the ALJ found that Plaintiff’s subjective allegations were inconsistent with the

22 objective medical evidence. (AR 15-16, 17, 18.) An ALJ is permitted to consider whether there

23 is a lack of medical evidence to corroborate a claimant’s alleged symptoms so long as it is not

24 the only reason for discounting a claimant’s credibility. Burch v. Barnhart, 400 F.3d 676, 680-

25 81 (9th Cir. 2005). Plaintiff had bunionectomies on both feet but appeared to heal “without any

26 problems.” (AR 16.) She healed well and had no complaints per several medical visits. (AR

27 17.) There is little evidence of treatment of her foot impairments in 2016 and 2017. (AR 16,

28 17.) With respect to Plaintiff’s knees, there was only mild medial joint space narrowing and no

                                                     7
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 8 of 11 Page ID #:599



 1 evidence of joint instability. (AR 17.) With respect to her spine, MRIs showed only mild

 2 degenerative changes and some advanced degenerative disc disease. (AR 17.) The ALJ

 3 gave weight to the opinion of the State agency reviewing physician that Plaintiff can perform

 4 light work. (AR 15.) The ALJ found this opinion consistent with the “generally minimal

 5 objective findings.” (AR 16.) Plaintiff does not present any medical opinions challenging the

 6 ALJ’s RFC, nor any meaningful argument that the objective medical evidence does not support

 7 the ALJ’s RFC.

 8          Second, the ALJ found that Plaintiff’s minimal or conservative treatment was

 9 inconsistent with Plaintiff’s alleged symptoms. (AR 17, 18.) Conservative treatment is a valid

10 basis for discounting a claimant’s subjective symptom allegations. Tommasetti, 533 F.3d at

11 1039-40. The Commissioner notes that Plaintiff chose epidural injections over surgery. (AR

12 18.) Injections, however, are not considered conservative treatment. See Arthur C. v. Saul,

13 2019 WL 5420445, at *4 (C.D. Cal. Oct. 23, 2019) (collecting cases); Garrison v. Colvin, 759

14 F.3d 995, 1015 n.20 (9th Cir. 2014) (“[W ]e doubt that epidural steroid shots to the neck and

15 lower back qualify as ‘conservative’ medical treatment”). Here, however, there were but two

16 injections in April and June 2016. (AR 18, 474, 477.) T hese two close in time injections do not

17 alter the fact that Plaintiff’s overall treatment on the whole was conservative. Cuellar v. Saul,

18 2020 WL 1234187, at *5 (C.D. Cal. Mar. 13, 2020).

19          Third, the ALJ found that Plaintiff did not always follow treatment recommendations.

20 (AR 18.) An ALJ may consider an unexplained or inadequately explained failure to seek

21 treatment or follow a treatment regimen in evaluating subjective symptoms. Tommasetti, 533

22 F.3d at 1039. Here, the ALJ noted that Plaintif f delayed X-rays and was not using the Richie

23 brace as required for treatment of her right ankle. (AR 16, 18, 394.) She came back for a
                                                                                             1
24 treatment visit in two weeks rather than one week as she was supposed to do. (AR 16, 18.)

25
        1
26        The ALJ also found that Plaintiff was inconsistent in reporting on smoking and vaping. The
     issue is fairly minor and insufficient to establish that Plaintiff’s subjective symptoms regarding her
27   medical impairments were not credible. The ALJ implicitly agrees. (JS 14.) Nonetheless, the
     error is harmless because the ALJ provided other valid reasons for discounting Plaintiff’s
28   subjective symptom allegations. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d 1155, 1162-63

                                                      8
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 9 of 11 Page ID #:600



 1          Plaintiff disagrees with the ALJ’s evaluation of the evidence, but it is the ALJ’s

 2 responsibility to resolve conflicts in the medical evidence and ambiguities in the record.

 3 Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). W here the ALJ’s interpretation of the

 4 record is reasonable, as it is here, it should not be second-g uessed. Rollins, 261 F.3d at 857;

 5 Thomas, 278 F.3d at 954 (“Where the evidence is susceptible to more than rational

 6 interpretation, one of which supports the ALJ’s decision, the ALJ’s conclusion m ust be

 7 upheld.”).

 8          The ALJ discounted Plaintiff’s subjective symptom allegations for clear and convincing

 9 reasons supported by substantial evidence. The ALJ’s RFC is supported by substantial

10 evidence.

11    II.   PLAINTIFF IS CAPABLE OF PERFORMING PAST RELEVANT
            WORK OR ALTERNATIVE JOBS IN THE NATIONAL ECONOMY
12
            The ALJ assessed Plaintiff with a reduced range of light work RFC. (AR 14.) She can
13
     stand and walk for 4 hours in an 8 hour workday and sit for 6 hours. (AR 14.) With the above
14
     RFC, the ALJ determined at step four of the sequential process that Plaintiff can perform her
15
     past relevant work as a telephone solicitor (DOT 299.357-014), which is sedentary skilled work.
16
     (AR 18.) The ALJ also found that there are other jobs in the national econom y she can
17
     perform. (AR 19.) Thus, at step five of the sequential process the ALJ found that Plaintiff
18
     could perform the job of cashier movie theater (DOT 211.462-010), which is light semi-skilled
19
     work. (AR 20.)
20
            Plaintiff challenges whether the telephone solicitor job can be perf ormed within the ALJ’s
21
     RFC. Based on online vocational data, Plaintiff contends that the job requires sitting
22
     continually, more than the six hours the ALJ’s RFC permits. The Court rejects this argument,
23
     which is contradicted by Social Security rulings, Social Security regulations, the Dictionary of
24
     Occupational Titles (“DOT”), Ninth Circuit rulings, and the VE’s assessment. Social Security
25
     Ruling 83-10*5 provides that for sedentary jobs sitting should generally total 6 hours of an 8
26
     hour workday with periods of standing and walking no more than 2 hours. SSR 83-10 is
27

28   (9th Cir. 2008).

                                                      9
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 10 of 11 Page ID #:601



 1 consistent with Social Security regulations, which also provide that “[j]obs are sedentary if

 2 walking and standing are required only occasionally and other sedentary criteria are met.” 20

 3 C.F.R. § 404.1567(a). The regulations further provide that terms such as “sedentary” have the

 4 same meaning as they have in the DOT. 20 C.F.R. § 404.1567. The DOT states that

 5 sedentary jobs involve sitting most of the time and that jobs are sedentary if walking and

 6 standing are required only “occasionally” (up to 1/3 of the time for an 8 hour day). DOT, App.

 7 C, 1991 WL 688702 (Jan. 1, 2016).

 8         The Ninth Circuit has confirmed these requirements. Aukland v. Massanari, 257 F.3d

 9 1033, 1035 (9th Cir. 2001) (sitting should generally total approximately 6 hours of an 8 hour

10 workday). The telephone solicitor job fits within the above parameters. DOT 299.357-014.

11 Despite Plaintiff’s contention that the telephone solicitor job m ay require more than six hours

12 sitting, the DOT code for the job contains the same requirements as above, i.e., that walking

13 and standing are required only occasionally, which would leave 6 hours for sitting. Plaintiff also

14 does not consider breaks, other duties, and the f act that telephone solicitation calls could be

15 made standing rather than sitting.

16         The VE, moreover, testified that Plaintiff can perform the job as generally performed per

17 the DOT within the RFC, including the limitation to six hours sitting. (AR 60.) Plaintiff does not

18 identify any conflict between the VE’s testimony and the DOT. The VE is not required to

19 address conflicts with vocational data other than the DOT. The VE’s recognized expertise

20 provides the necessary foundation for his or her testimony and “no additional foundation is

21 necessary”. Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). T he ALJ’s determination

22 that Plaintiff can perform her past relevant work as a telephone solicitor as that job is generally

23 performed is supported by substantial evidence. Plaintiff failed to meet her burden to

24 demonstrate she cannot perform her past relevant work as a telephone solicitor.

25         Based on the testimony of the VE (AR 60-61), the ALJ also found at step five of the

26 sequential evaluation that Plaintiff could perform the job of cashier movie theater (DOT

27 211.426-010). (AR 20.) Because the ALJ’s RFC imposes a four hour limit on standing and

28 walking, the VE eroded the job numbers by 90%, which still left 32,000 jobs nationally. See

                                                    10
     Case 8:19-cv-01124-JEM Document 24 Filed 06/22/20 Page 11 of 11 Page ID #:602



 1 Gutierrez v. Colvin, 740 F.3d 519, 527-29 (9th Cir. 2014) (25,000 jobs nationally is a significant

 2 number). Plaintiff contends that the Bureau of Labor Statistics’ data shows that cashiers stand

 3 and walk more than 4 hours, but the VE took that into consideration w hen eroding the job

 4 category by 90%.

 5         Plaintiff, moreover, never addresses the ALJ’s step five determination that she can do “a

 6 generally full range of unskilled sedentary jobs.” (AR 20.) As an example, the VE testified that

 7 Plaintiff would be able to perform the sedentary, unskilled job of lens installer (DOT 713.687-

 8 026). (AR 61.) This occupation is available nationally at the rate of 105,000 jobs. (AR 61.)

 9 This alone is a significant number of jobs. Plaintiff makes no challenge to the VE’s testimony

10 as to this occupation. Therefore, any error in the VE’s testimony regarding the telephone

11 solicitor or cashier occupations would be harmless. Carmickle, 533 F.3d at 1162-63.

12         Accordingly, the ALJ’s step five finding that there are significant jobs in the national

13 economy that Plaintiff can perform (AR 19-20) is supported by substantial evidence.

14                                                  ***

15         The ALJ’s nondisability determination is supported by substantial evidence and free of

16 legal error.

17                                                ORDER

18         IT IS HEREBY ORDERED that Judgment be entered affirming the decision of the

19 Commissioner of Social Security and dismissing this case with prejudice.

20

21 DATED: June 22, 2020                                      /s/ John E. McDermott
                                                            JOHN E. MCDERMOTT
22                                                   UNITED STATES MAGISTRATE JUDGE

23

24

25

26

27

28

                                                     11
